Citation Nr: 9920813	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of removal of an ingrown right great 
toenail.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for degenerative joint 
disease of the right knee, degenerative changes of the 
thoracic spine, and post-operative ingrown toenail of the 
right great toe, all with a noncompensable evaluation, 
effective from August 1, 1992.  By rating decision in July 
1994, the RO granted a 20 percent evaluation for service-
connected degenerative arthritis of multiple joints, 
effective from August 1, 1992.  

In November 1996, the Board remanded the veteran's claim for 
an increased evaluation for residuals of removal of an 
ingrown toenail for further development to include obtaining 
medical treatment records and a VA examination.  The Board 
further directed the RO to determine if the veteran wished to 
pursue an evaluation in excess of the 20 percent requested in 
his VA Form 9, substantive appeal.  The representative 
expressed the veteran's satisfaction with the grant of the 20 
percent evaluation for degenerative arthritis of multiple 
joints and accordingly that issue is not a subject for the 
current appellate review.


FINDING OF FACT

The veteran's service-connected residuals of removal of an 
ingrown right great toenail include no objective findings of 
any current pain, tenderness, or impairment of activities or 
ambulation.  


CONCLUSIONS OF LAW

The criteria for an initial compensable rating for service-
connected residuals of removal of an ingrown right great 
toenail have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5284, 7804,7805, 7819 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records indicate a partial 
excision of an ingrown right big toenail in June 1987 and 
again in June 1992.  In July 1992, the service physician 
noted that the nail looked good with no pain, but some 
chemical dermatitis in the area due to the five percent 
acetic acid solution.  .  

In December 1992 the veteran filed an initial claim for VA 
benefits for service connection for hypertension, depression, 
hemorrhoids, hearing loss, hay fever, gingivitis, right big 
toe ingrown toenail, and ulcers.  By rating decision in 
March 1993, the RO granted service connection for, inter 
alia, post-operative right great toe ingrown toenail, with a 
noncompensable evaluation.  In his VA Form 9, substantive 
appeal, received in September 1993, the veteran stated that 
he continued to be plagued by the ingrown toenail.  

Although numerous VA examinations were conducted in December 
1993, no findings as to any residuals of removal of an 
ingrown toenail were noted.  

In November 1996, the Board remanded the veteran's claim for 
an increased evaluation for residuals of removal of an 
ingrown toenail for further development to include obtaining 
medical treatment records and a VA examination.  
In November 1997, the RO requested that the veteran identify 
all health care providers who may possess records of 
treatment for his right great toe.  The record contains no 
response from the veteran.  

A VA physician examined the veteran's feet in January 1998.  
The examiner noted a history of ingrown toenail removal on 
the right great toe in June 1987 and June 1992.  The veteran 
indicated complaints of recurrent ingrowing portion of the 
nail on the medial aspect of the right great toe.  

No impairment of activities or ambulation was reported and 
the veteran indicated that he took care of the problem 
himself.  Examination of the feet revealed left and right 
great toenails of the same width with no thickening or 
hypertrophy and no indication of any fungus infection.  The 
examiner noted that the veteran did not appear to favor the 
right foot.  The examiner indicated a diagnosis of normal 
right great toenail as compared with the left great toenail.  


Criteria

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings, and the Board must consider all 
evidence of record from the time of the veteran's 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
ingrown toenails, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of other foot injuries under Diagnostic Code 
5284 or benign skin growths under Diagnostic Code 7819.  See 
38 C.F.R. § 4.20.

Under the Schedule, other foot injuries are evaluated as 30 
percent for severe, 20 percent for moderately severe, and 10 
percent for moderate disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Benign skin growths are rated as scars 
or disfigurement.  38 C.F.R. § 4.118, 7819.  Superficial 
scars that are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 7804.  
Other scars are rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased (compensable) evaluation for his 
residuals of removal of an ingrown right great toenail is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right great toe disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the instant case, the veteran indicated that his right 
great toe continued to bother him, even following surgery.  
He reported that occasionally he got pus in the area and had 
to remove a portion of the nail.  However, on examination, 
the VA physician noted a normal right great toenail as 
compared with the left great toenail with no thickening, 
hypertrophy, or fungus infection.  

The evidence preponderates against a finding of a moderate 
foot disability and, therefore, a compensable evaluation 
under Diagnostic Code 5284 is not warranted.  

In addition, there is no evidence of any limitation of motion 
of the veteran's right great toe, and a compensable 
evaluation under Diagnostic Code 7805 is not warranted.  The 
veteran indicated that he treated any recurrences by himself 
by clipping the nail.  The veteran reported minimal 
difficulty with this condition and the examiner found no 
objective evidence of any current residuals.  

The Board finds that the evidence preponderates against a 
finding of a tender or painful area similar to a tender or 
painful scar and a compensable evaluation under Diagnostic 
Code 7804 is also not warranted.  

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's right great toe 
disability, rather than an increased rating claim where 
entitlement to compensation had been previously established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In view of 
the absence of any clinical objective evidence of compensable 
disablement, the Board finds that staged ratings are not 
appropriate in the veteran's case.  


ORDER

Entitlement to an initial compensable evaluation for service-
connected residuals of removal of an ingrown right great 
toenail is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

